Case:21-11699-TBM Doc#:115 Filed:08/25/21              Entered:08/25/21 15:40:19 Page1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                                          )
                                                 )   Case No. 21-11699 TBM
 GARY M. KRAMER,                                 )   Chapter 11
                                                 )
           Debtor.                               )


 ORDER GRANTING FIRST INTERIM APPLICATION OF WADSWORTH GARBER
  WARNER CONRARDY, P.C. FOR ALLOWANCE OF FEES AND EXPENSES FOR
  SERVICES RENDERED AS COUNSEL TO THE DEBTOR FROM APRIL 7, 2021
                       THROUGH JUNE 30, 2021


          BEFORE THE COURT is the "First Interim Application of Wadsworth Garber
  Warner Conrardy, P.C. for Allowance of Fees and Expenses for Services Rendered as Counsel
  to the Debtor from April 7, 2021 through June 30, 2021" (Docket No. 90, the "First Interim
  Application") filed by Wadsworth Garber Warner Conrardy, P.C. ("WGWC"). WGWC asserts
  it provided proper notice of the Application and no objections have been filed. Accordingly
  the Court hereby

          ORDERS that Wadsworth Garber Warner Conrardy, P.C.’s First Interim Application
  for Allowance of Fees and Expenses is GRANTED. Wadsworth Garber Warner Conrardy,
  P.C.’s fees in the amount of $8,342.50, and expenses in the amount of $405.70 are allowed on
  an interim basis and the Debtor is authorized to pay such amounts.

          DATED this 25th day of August, 2021.

                                                     BY THE COURT:

                                                     ______________________________
                                                     Thomas B. McNamara,
                                                     U.S. Bankruptcy Court Judge
